Citation Nr: 0515764	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  02-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to total rating based on individual 
unemployability due to service-connected disability (TDIU).  

(The issue of entitlement to a rating in excess of 30 percent 
for bilateral keratitis sicca with bilateral lagophthalmos is 
addressed in a separate decision because of different 
representation.)  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1970 to March 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 
decision by the Salt Lake City Department of Veterans Affairs 
(VA) Regional Office (RO), which denied TDIU.  The matters of 
entitlement to a rating in excess of 70 percent for PTSD, and 
entitlement to TDIU, were before the Board in July 2003, when 
they were remanded for additional development.  In February 
2004, the RO increased the rating for PTSD to 100 percent, 
thus satisfying the veteran's appeal as to that issue.  
Accordingly, the determination as to whether the veteran is 
entitled to TDIU is the only issue before the Board in which 
the veteran is represented by the listed attorney.  


FINDINGS OF FACT

1.  The veteran is in receipt of a 100 percent schedular 
rating for PTSD, effective August 4, 2000.  

2.  The veteran's claim of entitlement to a TDIU was received 
in July 2001.  


CONCLUSION OF LAW

The veteran's claim of entitlement to TDIU is moot.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify claimants includes the 
duty to tell them what evidence, if any, they are responsible 
for submitting to substantiate their claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

While it remains unsettled whether or not the VCAA applies 
(and if so, to what extent) in a case (as here) where the law 
is dispositive (see Dela Cruz v. Principi, 15 Vet. App. 143 
(2001)), the Board concludes that VA notification 
requirements are satisfied.  In August 2003 correspondence 
from the RO, and in a November 2003 statement of the case, 
the RO informed the veteran of the controlling law and 
regulations, and of what the record showed.  As this appeal 
requires a strictly legal determination, there is no 
reasonable possibility that further notification or 
assistance to the veteran would aid in substantiating his 
claim; a remand for such development is, therefore, not 
warranted.  38 U.S.C.A. § 5103A.  The evidentiary record in 
the matter of entitlement to a TDIU is complete; the critical 
facts are determined by what was already received for the 
record (and when).  

The veteran claims that he is entitled to a TDIU as a result 
of his service-connected disabilities.  His claim of 
entitlement to a TDIU was received by the RO on July 30, 
2001.  In November 2001, his TDIU claim was denied on the 
basis that the veteran was not found unable to obtain or 
retain substantially gainful employment.  After further 
evidentiary development of the his claim for an increased 
rating for PTSD, the RO issued a February 2004 rating 
decision which granted a 100 percent schedular rating for 
service-connected PTSD, effective August 4, 2000, the date VA 
received the veteran's claim for an increased rating for such 
disability.  

The law provides that a TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability.  See 
38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).  As noted, in a February 2004 
decision, the RO granted a 100 percent schedular rating for 
PTSD, effective August 4, 2000.  In the same decision, the RO 
awarded a 100 percent combined evaluation for the veteran's 
service-connected disabilities, also effective August 4, 
2000.  A claim for entitlement to a TDIU may not be 
considered when a schedular 100 percent disability rating is 
already in effect for service-connected disabilities.  See 
VAOPGCPREC 6-99 (1999).  An award of TDIU cannot run 
concurrently with a combined (schedular) 100 percent rating.  
See Green v. West, 11 Vet. App. 472 (1998) (citing Vettese v. 
Brown, 7 Vet. App. 31 (1994) (a claim for a TDIU presupposes 
that the rating for the condition is less than 100 percent); 
see also VAOPGCPREC 6-99.  As the July 30, 2001 claim for 
TDIU was filed after the claim (and effective date of award 
of) for an increased rating, a TDIU award would not bring a 
retroactive effect to the total rating assigned.   Therefore, 
the issue of entitlement to a TDIU is moot.  There is no 
question of law or fact remaining to be resolved, and the 
claim may, and must, be dismissed.  38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.101.   


ORDER

The claim of entitlement to a TDIU is moot, and is dismissed 
for lack of jurisdiction.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


